Citation Nr: 0719556	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  06-07 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of overpayment of pension benefits in 
the amount of $19,756.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006). 

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the Central Office in June 2007.  The veteran did 
not report for his scheduled hearing.  Therefore, the hearing 
request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to properly address the question of entitlement to 
waiver of recovery of an overpayment of pension benefits, the 
Board must have accurate and current financial information.  
Such information is crucial when weighing the equities of any 
claim for waiver of an indebtedness.  The Board notes that in 
this case the most recent financial status report (FSR) filed 
by the veteran was in October 2004 (dated in September 2004), 
over 2 1/2 years ago.  As the last FSR was filed some time ago, 
further development is required.

In addition, the Board notes that on the FSR filed in October 
2004, the veteran reported a substantial monthly deficit 
($928); however, he provided no information as to how he was 
able to maintain such a significant monthly deficit.  The 
veteran also reported that he had been discharged from 
bankruptcy in July 2004.  The Board notes that no action has 
been taken to obtain the pertinent bankruptcy documents.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
another FSR (VA Form 4-5655) and asked 
to complete it.  The RO&IC should also 
request from the veteran complete 
copies, including all scheduled 
attachments, of his Federal income tax 
returns for 2005 and 2006.  In 
completing the current FSR, the veteran 
should provide written documentation or 
verification of all items contained in 
the FSR, particularly the monthly 
expenditures (i.e., rent or mortgage 
payment, utilities and heat, and other 
living expenses).  If shown, the 
veteran should provide written 
explanation as to how he maintains any 
monthly budget deficit.   

The veteran should also be asked to 
provide documentation of judicial 
proceedings reflecting his discharge in 
bankruptcy, if any, in July 2004.  
Specifically required is documentation 
showing what debts were discharged by 
the U.S. Bankruptcy Court.  If 
necessary, after obtaining additional 
information from the veteran, the 
appropriate judicial authority should 
be contacted for the relevant 
information.

2.  If, after completing any necessary 
development, it is determined that the 
veteran did in fact receive a discharge 
from his debts in bankruptcy, then the 
veteran's case should be referred to 
the VA Regional Counsel for a written 
opinion as to the validity of the 
veteran's pension overpayment debt in 
light of his discharge in bankruptcy.  
The VA Regional Counsel should provide 
the legal authority for any opinions 
expressed.

3.  Thereafter, readjudicate the claim.  
If the claim remains denied, a 
Supplemental Statement of the Case must 
be issued, and the veteran offered an 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




